LITTLETON, Judge.
The amount of $4,748.38 sought to be recovered in this case with interest represents overpayments of taxes and interest duly allowed by the Commissioner of Internal Revenue, payment of which was withheld by the Comptroller General, and the amount offset against an alleged indebtedness of plaintiff to the United States for an alleged overpayment of excess profits for evaporated and condensed milk sold and delivered by plaintiff to the United States under contract. This court decided in Highland Milk Condensing Co. v. United States, 56 F.(2d) 682, 74 Ct. Cl. 267, that plaintiff was not indebted to the government. This suit was instituted after that decision, and no counterclaim is interposed. Plaintiff is therefore entitled to recover the overpayments totaling $4,748.38, with interest from the dates withheld to March 3,1933. See Helvetia Milk Condensing Co. v. United States, 3 F. Supp. 662, decided this date by this court. It is so ordered.
BOOTH, Chief Justice, did not hear this case on account of illness, and took no part in its decision.